Per Curiam:
The fund in controversy was the proceeds of the sale of certain real estate of the New York & Westmoreland Gas-Coal & Coke Company, a corporation chartered under the laws of this state. That the real estate and nothing else was sold, appears by the return of the sheriff to the writ of venditioni exponas. The court below distributed the proceeds to the lien creditors of said corporation according to their priority. The appellants contend that they should have been distributed to the creditors pro rata. This is the rule in regard to personal property, but it does not apply to real estate. The second section of the act of April 30, 1844, P. L. 532, provides that, *606“ in all cases where tbe real estate of any corporation shall be sold at sheriff’s sale for the payment of bona fide debts, the purchasers shall receive titles discharged from any right of forfeiture to the commonwealth, by reason of misnomer, limitation or defect of power in the said corporation to purchase and hold said lands, and the purchase money shall be distributed according to priority among the lien creditors as in other eases.” We see nothing in the subsequent act of April 7, 1870, P. L. 58, to change this rule. Hogg’s App., 88 Pa. 195, and Hopkins’s App., 90 Pa. 69, were cases of the distribution of the proceeds of sales of personal property.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.